UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6608


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY LAWSON MCCORMICK,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.   Norman K. Moon, Senior
District Judge. (6:13-cr-00011-NKM-1)


Submitted:   June 18, 2015                 Decided:   June 23, 2015



Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey Lawson McCormick, Appellant Pro Se. Ashley Brooke Neese,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jeffrey Lawson McCormick appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.      On appeal, we confine our review to the issues raised

in the Appellant’s brief.           See 4th Cir. R. 34(b).             Because

McCormick’s informal brief does not challenge the basis for the

district court’s disposition, McCormick has forfeited appellate

review of the court’s order.        Accordingly, we affirm the district

court’s judgment. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and   argument   would   not   aid   the   decisional

process.

                                                                      AFFIRMED




                                      2